Citation Nr: 0714611	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  99-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether termination of dependency and indemnity 
compensation (DIC) was proper.

2.  Entitlement to service connection for the cause of the 
veteran's death

3.  Entitlement to Chapter 35 Dependents' Education 
Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in March 1984, after having served on 
active duty for a period in excess of 10 years.  He died in 
February 1996, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appellant provided testimony at a hearing before 
personnel at the RO in January 1999, and before the 
undersigned Veterans Law Judge in March 2000.  Transcripts 
from both hearings have been associated with the veteran's VA 
claims folder.

In September 2000 and October 2001, the Board remanded this 
case for additional development.  The case has now been 
returned to the Board for further appellate consideration.

For the reasons stated below, the Board has no choice but to 
remand this case again.  Accordingly, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

As already noted in the Introduction, the appellant testified 
before personnel at the RO in January 1999, and before the 
undersigned Veterans Law Judge in March 2000.  However, in a 
January 2007 statement, she indicated her desire for a new 
Board hearing at her local RO as soon as possible.  
Thereafter, her accredited representative, in an April 2007 
statement, asserted that a new Board hearing is warranted.

Based on the circumstances of this case, the Board concludes 
that a new hearing is warranted.  The Board notes that it is 
not clear from the appellant's statement whether she desires 
an in person hearing with a Veterans Law Judge of the Board 
("Travel Board"), or whether a videoconference hearing 
would be sufficient.  However, both Travel Board and 
videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is 
REMANDED for the following:

1.  After clarifying the type of Board 
hearing requested, the RO should take 
appropriate steps in order to schedule 
the appellant for a hearing with a 
Veterans Law Judge of the Board in 
accordance with her request.  The 
appellant should be notified in writing 
of the date, time and location of the 
hearing. 

2.  After the hearing is conducted, or if 
the appellant withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims folder 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the appellant 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

